Citation Nr: 0733552	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-36 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for giant cell tumor of the 
tendons.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2005 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied service connection for giant cell tumor 
of the tendons.

The appellant was afforded a personal hearing in August 2007 
before the undersigned Veterans Law Judge sitting at Chicago, 
Illinois.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has a giant cell tumor of the 
tendons of the hands and feet that were first manifested by 
or are related to a warty growth on a finger of the right 
hand during active duty.  He presented testimony on personal 
hearing on appeal to this effect in August 2007, and 
requested examination and a medical opinion by a VA physician 
to establish etiology.

The Board notes initially that since the statement of the 
case was issued in October 2005, additional pertinent 
evidence was received in February 2007 and has been 
associated with the claims folder.  The veteran did not 
submit a waiver of initial review of such evidence by the RO.  
The Board cannot consider this new information unless the 
appellant waives his right to first review by the agency of 
original jurisdiction. See 38 C.F.R. §§ 19.38(b)(3), 
20.1304(c)) (2007).  Therefore, due process requires that 
this case be returned to the RO for a supplemental statement 
of the case.

The veteran indicated at his hearing that he had sought 
treatment at the Hines VA facility in the past.  The Board 
notes that only clinic notes dated in April 2005 are of 
record.  Thus VA has notice that relevant evidence in support 
of the veteran's claim may exist or could be obtained from a 
VA facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The RO should 
therefore request all of the veteran's records from VA Hines 
and associate them with the claims folder.

The veteran testified that he received treatment for soft 
tissue tumors at Elmhurst Clinic and/or hospital for which an 
authorization for release of medical records is of record.  
The Board observes that clinical records dated to October 
2006 from that facility have been made available.  He also 
indicated that he may have seen other doctors for the claimed 
disability.  The appellant should therefore be requested to 
provide the names and addresses of any and all physicians who 
have treated him since service in this regard, and provide 
authorization for release of clinical information.  These 
records should be requested if not already of record.

Finally, service medical records do indeed show that the 
veteran was seen in August 1970 for a large wart of the 
little finger of the right hand which he indicated he had had 
for about a year.  He contends that this growth was a 
precursor of current tendon tumors.  The record reflects that 
the veteran has never been afforded a VA examination for 
compensation purposes to address the claimed disorder, and 
one is requested.  The Board concurs that a current VA 
examination in indicated.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).



Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2006), the implementing regulations 
found at 38 C.F.R. § 3.159 (2007), 
and any other legal precedent are 
fully complied with and have been 
satisfied since the most recent 
notice in this regard in October 
2004.  

2.  All of the veteran's clinical 
records from the VA Hines facility 
should be retrieved and associated 
with the claims folder.

3.  The veteran should be contacted 
and asked to provide authorization 
to secure records of any provider 
who has treated him for the 
disability claimed on appeal.  This 
information should be requested and 
associated with the claims folder 
if not already of record.

4.  After a reasonable period of 
time for receipt of additional 
information requested, the veteran 
should be scheduled for a special 
VA examination to determine whether 
or not current soft tissue growths 
or tumors are reasonably related to 
service.  The claims folder and a 
copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies deemed necessary should be 
conducted.  The examination report 
should be comprehensive, and 
reflect consideration of the 
veteran's documented medical 
history, current complaints, and 
other assertions, etc.  Following 
review of the record and physical 
examination, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the currently claimed giant cell 
tumor of the tendons is related to 
service, or is more likely of post 
service onset.  

The examiner should provide 
thorough rationale for the opinion 
in the clinical reports.

5.  The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2007).  If 
he fails to appear, this fact 
should be noted in the file and a 
copy of the examination 
notification should be associated 
with the claims folder.

6.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

